Citation Nr: 1637734	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disorder, to include hay fever.

4.  Entitlement to an initial compensable rating for residuals of a left index finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1992 to April 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction resides with the RO in Detroit, Michigan.  

On his July 2012 substantive appeal, the Veteran indicated that he wanted a videoconference hearing before the Board to be heard at the RO.  In January 2014, the Veteran's represented cancelled the Veteran's request for a hearing.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.

2.  The Veteran does not have tinnitus.

3.  Allergic rhinitis was not "noted" on an examination report at entrance into active service.

4.  The Veteran's in-service and current symptoms of allergies (hay fever) are seasonal and subside on the absence of or the removal of the allergen.

5.  The Veteran's left index finger does not show evidence of ankylosis, amputation is not warranted, and it does not interfere with the movement of other digits or with the overall function of the hand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss habe not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for allergic rhinitis have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.380 (2015).

4.  The criteria for an initial compensable rating for residuals of a left index finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5229, 5225 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in February 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, private treatment record, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims in April 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed below, the Board finds that the VA opinion and findings obtained in this case are adequate. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and tinnitus are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for 
Bilateral Hearing Loss and Tinnitus

The Veteran maintains that he has a hearing loss disorder as a result of military noise exposure, to include working on the flight deck.  The Veteran filed a claim for hearing loss and tinnitus in December 2008.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In an April 2009 VA audiology examination report, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 15, 20, 15, and 10 respectively, with an average puretone threshold of 15 decibels.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 15, 20, 15, and 15 respectively, with an average puretone threshold of 16 decibels.  Speech discrimination was 100 percent in both ears.

Upon review of all the evidence of record, the Board finds that the bilateral auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies was not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent.  Accordingly, the criteria for a current bilateral hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.

The remaining evidence of record does not contain any other audiological testing.  Because the evidence does not show that the Veteran's bilateral hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Regarding tinnitus, the Board notes that the Veteran filed a claim for VA compensation for tinnitus in December 2008.  However, upon review of all the evidence of record, lay and medical, the Board finds that the evidence does not support a current tinnitus disability.

Service treatment records are absent for any complaints or diagnosis of tinnitus.  In an April 1994 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having ear trouble or hearing loss.  At the April 1994 report of medical examination, a clinical evaluation of the Veteran's ears was normal and there was no indication that the Veteran experienced tinnitus.

The evidence also includes the April 2009 VA audiology examination report (discussed above).  Notably, during the evaluation, the Veteran did not report having tinnitus.  

The remaining evidence of record does not contain any indications or complaints of tinnitus.  As such, the Veteran has not met the threshold to establishing a current "disability," and the claim must be denied.  Brammer, 3 Vet. App. 223, 225 (1992); see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claim for service connection for tinnitus, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for Allergic Rhinitis

The Veteran essentially maintains that he developed a sinus disorder in service.  The Veteran's December 2008 claim for VA compensation was for "chronic sinus infection."  The RO interpreted the Veteran's claim to include allergic rhinitis.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and notations in the record of sinusitis, hay fever, and allergic rhinitis, the Board has recharacterized the claim as reflected on the title page. 

The Board also notes that hay fever is defined as "a type of allergic rhinitis that occurs at the same time every year, marked by acute conjunctivitis and lacrimation and itching, swelling of the nasal mucosa, sneezing, and often asthmatic symptoms."  See Dorland's Illustrated Medical Dictionary 692 (32nd ed. 2012).  Accordingly, the Board finds that hay fever and allergic rhinitis will be used interchangeably in the discussion below.

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. 
§ 3.380.

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In this case, a November 1991 report of medical examination, conducted at service entrance, does not reflect that a sinus disorder, to include hay fever or allergic rhinitis was noted at service entrance.  The Veteran also did not indicate that he had hay fever on his November 1991 report of medical history.  As such, a pre-existing sinus disability was not noted upon the Veteran's entry into his of active service, and the presumption of soundness arises.  Accordingly, the burden shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disorder was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096. 

The Board finds that the presumption of soundness has not been rebutted in this case by "clear and unmistakable" evidence.  The evidence suggesting that the Veteran may have had pre-existing seasonal hay fever disorder includes a December 2008 private treatment record from Dr. W.B., where it was noted that the Veteran had a long history of seasonal hay fever since childhood.  Further, in an April 1992 Dental Health Questionnaire, completed 5 months after the Veteran's service entrance examination, the Veteran checked "YES" as to having sinus problems and hay fever, but wrote "OK" next to the notation.

Upon review of the evidence, the Board finds that no clear and unmistakable evidence establishes that a sinus or hay fever disorder pre-existed service.  The "clear and unmistakable" standard is a high one.  The Veteran's own reported history of sinus problems and hay fever during service is not clear and unmistakable evidence of a pre-existing disorder.  There is also no recorded evidence from the time surrounding the Veteran's actual entry to active duty that gives any indication that he had a hay fever or sinus disorder prior to active service.  In fact, the Veteran specifically denied any history of a sinus or hay fever disorder in his pre-induction report of medical history in November 1991.  There is no contemporaneous private medical evidence showing a diagnosis of a sinus or hay fever disorder prior to service.  

For these reasons, because the Board finds that there is a lack of contemporaneous medical evidence clearly and unmistakably indicating that the Veteran had a sinus problem or hay fever prior to active service, the presumption of soundness has not been rebutted.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record).  Hence, the Board finds that the Veteran's sinus problems or hay fever did not pre-exist active duty service.

Next, the Board finds that the Veteran in-service and post-service symptoms of allergic rhinitis (hay fever) were seasonal and subsided on the absence of or the removal of the allergen; therefore, the Board finds that service connection for hay fever or allergic rhinitis is not warranted as these were acute seasonal episodes, healing without residuals.

Service treatment records include an April 1992 Dental Health Questionnaire where the Veteran specifically checked "YES" as to having sinus problems and hay fever, but wrote "OK" next to the notation.  This tends to show that the Veteran experienced acute episodes of sinus problems and hay fever, which later resolved.

Further, the Veteran was treated on three occasions in May 1992 for complaints relating to his sinuses.  In a May 16, 1992 service treatment record, the Veteran complained of headaches, dizziness, fever, stuffy nose, and sinus congestion.  He indicated that these symptoms "come & go."  The May 16, 1992 service treatment note indicated an assessment of "acute sinusitis."  Follow-up treatment records, however, indicated only "sinusitis."  In an April 1994 report of medical history, completed by the Veteran at service separation, he specifically checked "YES" as to having hay fever.  In the following section of the report, the Veteran indicated that his hay fever was "seasonal."    

Post-service private treatment records show that the Veteran was treated for allergic rhinitis due to pollen.  It was noted that the Veteran had a long history of seasonal hay fever.  

The Veteran was afforded an April 2009 VA examination.  During the evaluation, the Veteran stated that he had nasal congestion, excess nasal mucous, and headaches.  The examiner diagnosed the Veteran with allergic rhinitis.  It was then opined that the Veteran's allergic rhinitis was less likely than not caused by service or a result of service.  In support of this opinion, the examiner indicated that the Veteran was treated for one acute sinus infection on active duty.  According to the examiner, one sinus infection did not lead to chronic sinusitis or allergic rhinitis.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has reported a history of symptoms during service and after service separation, which treating providers have opined were seasonal allergic rhinitis due to pollen or seasonal hay fever.  As noted above, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380. There are specific notations that the Veteran's allergies are seasonal and related to pollen.  The Veteran himself has indicated that his hay fever was seasonal.  See April 1994 report of medical history.  Post-service treatment records similarly show allergic rhinitis due to pollen and a long history of seasonal hay fever.

Based upon review of the lay and medication evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's allergic rhinitis is seasonal and subsides on the absence or removal of the allergen and is an acute disease, healing without residuals.  For these reasons, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 
38 C.F.R. § 3.102.

Rating for Left Index Finger Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's index finger disability is rated 0 percent disabling pursuant to 
38 C.F.R. § 4.71a, rated by analogy to Diagnostic Code 5225, for ankylosis of the index finger.

The medical evidence includes an April 2009 VA examination.  During the evaluation, the Veteran reported a twinge of pain in the finger once a week, lasting about one minute.  Upon examination, there was no abnormal bone or joint, and no infection.  The Veteran specifically denied any decreased range of motion or decreased dexterity in the hand and or finger.  X-ray results showed mild dorsal soft tissue swelling.  No fracture and no significant degenerative change was noted. 

After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability evaluation for the Veteran's index finger is not warranted.  Diagnostic codes 5216 to 5230 address the fingers, with the index finger being ratable under Diagnostic Codes 5225 and 5229.  A compensable rating under DC 5225 is not warranted because no ankylosis of the index finger is of record, the Veteran would not be equally well served by amputation, and his index finger disability does not result in limitation of motion for other digits or interference with the overall function of his hand.  A compensable rating under DC 5229 is not warranted because there was no decreased range of motion or decreased dexterity in the hand and or finger.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  In this case, the Veteran contends that he experiences a twinge of pain; however, he specifically denied having limitation of motion of the finger.  

Given the foregoing, the Board concludes that reasonable doubt does not apply, and the criteria for a compensable rating for the Veteran's index finger disability have not been met.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left and right knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5003 specifically provides for arthritis (or disability rated as arthritis, such as patellofemoral syndrome), limitation of motion, including due to 
pain, and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 

In this case, the Veteran's finger disability has been adequately contemplated by the rating schedule under Diagnostic Code 5225 and the assigned rating is adequate.
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including pain.  In the absence of exceptional factors associated with the Veteran's finger disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the April 2009 VA examination reports it was noted that the Veteran was employed. As such, the Board finds that a TDIU claim is not raised by the Veteran or the record.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a sinus disability, to include hay fever, is denied.

An initial compensable rating for residuals of a left index finger fracture is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


